--------------------------------------------------------------------------------

Exhibit 10.1

INDEMNIFICATION AGREEMENT

          This Indemnification Agreement (this “Agreement”), dated as of January
15, 2009, is executed by Michael Friess and Sanford Schwartz (collectively, the
“Indemnitors”) in favor of Henry County Plywood Corporation, a Nevada
corporation (“HCP”), Organic Region Group Limited, a British Virgin Islands
company (“Organic Region”); Fuji Sunrise International Enterprises Limited, a
British Virgin Islands company (“Fuji Sunrise”), Southern International Develop
Limited, a British Virgin Islands company (“Southern International”), HK Organic
Region Limited, a Hong Kong company (“HK Organic”), Zhuhai Organic Region Modern
Agriculture Ltd., a PRC company (“Zhuhai Organic”) and Guangzhou Organic Region
Agriculture Ltd., a PRC company (“Guangzhou Organic,” and together with Organic
Region, Fuji Sunrise, Southern International, HK Organic and Zhuhai Organic, the
“Organic Region Companies”), and the Shareholders of Organic Region listed on
Annex A hereto (the “Shareholders”).

BACKGROUND

          Prior to the date hereof, Indemnitors were the controlling stockholder
of HCP.

          HCP, the Organic Region Companies and the Shareholders are parties to
a share exchange agreement, dated as of the date hereof (the “Share Exchange
Agreement”), pursuant to which the Shareholders have agreed to exchange all of
their capital stock in New Resources for shares of HCP’s capital stock
constituting, in the aggregate, approximately 98% of the issued and outstanding
capital stock of HCP on a fully-diluted basis as of and immediately after the
consummation of the transactions contemplated by the Share Exchange Agreement.

AGREEMENT

          NOW, THEREFORE, as partial consideration for the execution by HCP, the
Organic Region Companies and the Shareholders of the Share Exchange Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Indemnitors covenants and agrees as follows:

          1.        Indemnitors shall defend, protect, indemnify and hold
harmless the Shareholders, HCP and the Organic Region Companies and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors, and any of their agents or other representatives (including,
without limitation, those retained in connection with the transactions
contemplated by the Share Exchange Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (each, an “Indemnified Liability” and
collectively, the “Indemnified Liabilities”), incurred by any Indemnitee as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Indemnitors or HCP in the Share
Exchange Agreement or any other certificate, instrument or document contemplated
hereby or thereby, (b) any breach of any covenant, agreement or obligation of
the Indemnitors or HCP contained in the Share Exchange Agreement or any other
certificate, instrument or document contemplated hereby or thereby or (c) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of HCP) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of the Share Exchange Agreement or any other
certificate, instrument or document

--------------------------------------------------------------------------------

contemplated hereby or thereby, or (ii) Indemnified Liabilities based upon any
matter relating to HCP that occurred on or prior to the date hereof.

          2.        Promptly after receipt by an Indemnitee of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim in respect thereof is to be made against Indemnitors under this Agreement,
deliver to the Indemnitors a written notice of the commencement thereof, and the
Indemnitors shall have the right to participate in, and, to the extent the
Indemnitors so desires, jointly with any other Indemnitors similarly noticed, to
assume control of the defense thereof with counsel mutually reasonably
satisfactory to the Indemnitors and the Indemnitee; provided, however, that an
Indemnitee shall have the right to retain its own counsel with the fees and
expenses of not more than one counsel for such Indemnitee to be paid by the
Indemnitors, if the named parties to such proceeding include both the
Indemnitors and the Indemnitee and, in the reasonable opinion of the Indemnitee,
the representation by such counsel of the Indemnitee and the Indemnitors would
be inappropriate due to actual or potential differing interests between such
Indemnitee and any other party represented by such counsel in such proceeding.
The Indemnitee shall cooperate fully with the Indemnitors in connection with any
negotiation or defense of any such action or claim by the Indemnitors and shall
furnish to the Indemnitors all information reasonably available to the
Indemnitee which relates to such action or claim. The Indemnitors shall keep the
Indemnitee fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No Indemnitors shall be liable for
any settlement of any action, claim or proceeding effected without its prior
written consent; provided, however, that the Indemnitors shall not unreasonably
withhold, delay or condition its consent. The Indemnitors shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such claim or
litigation and such settlement shall not include any admission as to fault on
the part of the Indemnitee. Following indemnification as provided for hereunder,
the Indemnitors shall be subrogated to all rights of the Indemnitee with respect
to all third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
Indemnitors within a reasonable time of the commencement of any such action
shall not relieve such Indemnitors of any liability to the Indemnitee, except to
the extent that the Indemnitors is prejudiced in its ability to defend such
action.

          3.        The indemnification required by this Agreement shall be made
by periodic payments of the amount thereof during the course of the defense
against any of the Indemnified Liabilities, reasonably promptly upon the receipt
by such Indemnitee of written bills (with such appropriate supporting
information as is reasonably requested by the Indemnitors that damages have been
incurred and the amount thereof (together with such appropriate supporting
information as is reasonably requested by the Indemnitors); provided that the
Indemnitee, as applicable, shall reimburse all such payments to the extent it is
finally judicially determined that such Indemnitee is not entitled to
indemnification hereunder.

          4.        As security for the payment and discharge of Indemnitors’
obligations hereunder, Indemnitors hereby pledge (the “Pledge”) to Organic
Region, an aggregate of 499,889 shares of common stock of HCP (the “HCP Shares”)
owned and controlled by them. In furtherance of the Pledge, Indemnitors shall
deliver, or cause to be delivered to Organic Region on the date hereof, the
certificates representing the HCP Shares, together with all bank signature
stamped stock powers executed in blank (or such other signed instrument of
transfer acceptable to HCP’s transfer agent) (together with the HCP Shares, the
“Escrow Documents”). Organic Region shall hold the Escrow Documents in escrow
until December 31, 2009 (the “Escrow Period”), following which time, the Escrow
Documents shall be returned to the Indemnitors. Notwithstanding the foregoing,
if, at any time during the Escrow Period, the security becomes enforceable due
to an outstanding Indemnified Liability, Organic Region may, after providing
five (5) days written notice to the Indemnitors of such outstanding Indemnified
Liability,

2

--------------------------------------------------------------------------------

assume ownership of the HCP Shares; provided, however, that if the Indemnitors
cure such outstanding Indemnified Liability prior to the fifth (5th) day
following delivery of such written notice, Organic Region shall not be able to
claim ownership of the shares. During the Escrow Period, so long as Organic
Region does not assume ownership of the HCP Shares, Indemnitors shall be
entitled to exercise all voting rights in respect of the HCP Shares, however,
any dividends or other distributions with regard to the HCP Shares will be held
in escrow and will be subject to the terms and conditions hereof. Indemnitors
hereby covenant that, during the Escrow Period, they will not, without the prior
written consent of Organic Region, permit any sale, assignment, exchange or
transfer of, or create or permit to arise or subsist any pledge, lien,
hypothecation or other encumbrance, priority or security interest in all or any
portion of the HCP Shares.

          5.        To the extent that the undertaking by the Indemnitors
hereunder may be unenforceable for any reason, the Indemnitors shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

          6.        The Indemnitors acknowledges that it has reviewed the
representations and warranties of HCP contained in Article IV of the Share
Exchange Agreement and hereby incorporates and makes such representations and
warranties to the Indemnitees as if set forth in full herein.

          7.        All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

 

 

 

If to the Indemnitors, to:

 

 

 

 

5353 Manhattan Circle

 

 

Suite 101

 

 

Boulder, Colorado 80303

 

 

Attention: Michael Friess

 

 

Facsimile: +1 303-499-6666

 

 

 

 

If to the Indemnitees, to

 

 

 

 

 

Organic Region Group Limited

 

 

6F No.947,Qiao Xing Road

 

 

Shi Qiao Town, Pan Yu District

 

 

Guangzhou, China

 

 

Attention: Anson Ming

 

 

Facsimile: +86 20-84890227

 

 

 

 

with a copy to:

 

 

 

 

 

Pillsbury Winthrop Shaw Pittman LLP

 

 

50 Fremont Street

 

 

San Francisco, CA 94105-2228

 

 

Attention: Scott C. Kline, Esq.

 

 

Facsimile: +1 415.983.1200

          8.        Notwithstanding any other provision contained in the Share
Exchange Agreement, the indemnity provided under this Agreement shall remain in
full force and in effect for any claims made within a period of twenty-four (24)
months from the date hereof. The indemnity contained herein shall be

3

--------------------------------------------------------------------------------

in addition to (a) any cause of action or similar right of any Indemnitee
against the Indemnitors or others, and (b) any liabilities the Indemnitors may
be subject to pursuant to applicable law.

          9.        This Agreement shall be deemed to have been made under and
be governed by, and construed in accordance with, the laws of the State of New
York, in all respects, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof, except to the extent the
laws of Nevada are mandatorily applicable to any of the transactions.

          10.      This Agreement may not be amended, modified, or supplemented
except in writing executed by the parties hereto. No provision contained herein
shall be waived unless the same shall be in writing and signed by each of the
parties hereto and shall be effective only in the specific instance and for the
specific purpose given.

          11.      This Agreement may be executed, and accepted and agreed to in
several counterparts, each of which will be deemed to be an original, and such
counterparts together will constitute but one and the same instrument. Facsimile
signatures shall be deemed to have the same effect as originals.

[Remainder of Page Intentionally Left Blank]

4

--------------------------------------------------------------------------------

[Indemnitors Signature Page]

          IN WITNESS WHEREOF, the parties hereto have caused this
Indemnification Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

 

 

 

/s/ Michael Friess

 

 

 

 

 

Michael Friess

 

 

 

 

 

/s/ Sanford Schwartz

 

 

 

 

 

Sanford Schwartz

 


--------------------------------------------------------------------------------

[HCP Signature Page]

          IN WITNESS WHEREOF, the parties hereto have caused this
Indemnification Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

 

 

 

 

HENRY COUNTY PLYWOOD CORPORATION

 

 

 

 

By:

/s/ Michael Friess

 

 

 

 

 

 

Name: Michael Friess

 

 

Title: President

 


--------------------------------------------------------------------------------

[Organic Region Companies Signature Page]

          IN WITNESS WHEREOF, the parties hereto have caused this
Indemnification Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

 

 

 

 

ORGANIC REGION GROUP LIMITED

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FUJI SUNRISE INTERNATIONAL ENTERPRISES LIMITED

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SOUTHERN INTERNATIONAL DEVELOP LIMITED

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

HK ORGANIC REGION LIMITED

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ZHUHAI ORGANIC REGION MODERN AGRICULTURE LTD.

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GUANGZHOU ORGANIC REGION AGRICULTURE LTD.

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------

[Shareholders’ Signature Page]

          IN WITNESS WHEREOF, the parties hereto have caused this
Indemnification Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

 

 

 

 

LOGO INTERNATIONAL HOLDINGS LIMITED

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GRAND WILL INVESTMENT GROUP LIMITED

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GOOD JOY INTERNATIONAL GROUP INVESTMENT LIMITED

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ALPHA FORTUNE GLOBAL DEVELOP LIMITED

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

LONG RICH GLOBAL INVEST LIMITED

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MULTI BILLION INVESTMENT DEVELOPMENT LIMITED

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WELLDONE INVESTMENT DEVELOPMENT LIMITED

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------

Annex A

 

 

 

 

 

 

 

 

 

 

 

No.

 

Name and Address of
Shareholder

 

Tax ID
(if
applicable)

 

Number of
Shares of
Organic
Region Stock
Being
Exchanged

 

Percentage of
Total Organic
Region Stock
Represented By
HCP Stock
Being
Exchanged

 

Number of
Shares of
HCP Stock to
be Received
by
Shareholder

                     

1

 

Logo International Holdings Limited
Pelm Grove House
P.O. Box 438
Road Town, Tortola
British Virgin Islands

 

N/A

 

375

 

37.5%

 

30,618,207

 

 

 

 

 

 

 

 

 

 

 

2

 

Grand Will Investment Group Limited
OMC Chambers
P.O. Box 3152
Road Town, Tortola
British Virgin Islands

 

N/A

 

375

 

37.5%

 

30,618,207

 

 

 

 

 

 

 

 

 

 

 

3

 

Good Joy International Group Investment Limited
Drake Chambers,
P.O. Box 3152
Road Town, Tortola
British Virgin Islands

 

N/A

 

50

 

5%

 

4,082,428

 

 

 

 

 

 

 

 

 

 

 

4

 

Alpha Fortune Global Develop Limited
Drake Chambers
P.O. Box 3321
Road Town, Tortola
British Virgin Islands

 

N/A

 

50

 

5%

 

4,082,428

 

 

 

 

 

 

 

 

 

 

 

5

 

Long Rich Global Invest Limited
Drake Chambers
P.O. Box 3321
Road Town, Tortola
British Virgin Islands

 

N/A

 

50

 

5%

 

4,082,428

 

 

 

 

 

 

 

 

 

 

 

6

 

Multi Billion Investment Development Limited
Drake Chambers
P.O. Box 3321
Road Town, Tortola
British Virgin Islands

 

N/A

 

50

 

5%

 

4,082,428


--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

No.

 

Name and Address of
Shareholder

 

Tax ID
(if
applicable)

 

Number of
Shares of
Organic
Region Stock
Being
Exchanged

 

Percentage of
Total Organic
Region Stock
Represented By
HCP Stock
Being
Exchanged

 

Number of
Shares of
HCP Stock to
be Received
by
Shareholder

                     

7

 

Welldone Investment Development Limited
Drake Chambers
P.O. Box 3321
Road Town, Tortola
British Virgin Islands

 

N/A

 

50

 

5%

 

4,082,428

                     

 

 

TOTAL

 

 

 

1,000

 

100%

 

81,648,554

                     


 

--------------------------------------------------------------------------------